Case:18-04122-MCF13 Doc#:78 Filed:04/17/20 Entered:04/17/20 01:27:00                       Desc: Main
                           Document Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF PUERTO RICO

 In re:

 DOMINGO RIBOT RUIZ, JR.                                                      Case No. 18-04122

                                                                                       Chapter 13


       Debtor(s)
 ___________________________/

                MOTION TO STRIKE OR, IN THE ALTERNATIVE, RESPONSE TO
                  OPPOSITION TO MOTION FOR RECONSIDERATION

           COMES NOW, DEBTOR(S), represented by undersigned counsel, and in support of the

 instant RESPONSE very respectfully STATES, ALLEGES, and PRAYS as follows:

           1.    On March 9, 2020 a non-party in interest in the present case, Noemi Caraballo

 Lopez, filed an Opposition to the Debtor’s Motion for Reconsideration. See, Dk. #74. For the

 reasons set-forth herein, Caraballo’s Opposition should be stricken. In the alternative, it should be

 denied.

           2.    As conceded in her pleading, Caraballo “denies any relationship with this debtor.”

 Id. Indeed, a review of this case Claims Registry, Caraballo did not file a proof of Claim. Moreover,

 a review of the Debtor’s Schedules equally reveals that Caraballo is not listed as a creditor of the

 Debtor. In shore, Caraballo is unrelated to Case, has not relationship to the Debtor, did not file nor

 does she assert any claim against the Debtor, and was not scheduled as a creditor by the Debtor. In

 short, Caraballo has no horse in this race nor any skin in this game.

           3.    Yet, falsely, Caraballo claims party in interest status, in this case, simply because

 she was a named defendant - in an unrelated Adversary Proceeding - for which the Debtor has

 not even sought reconsideration. Caraballo was a name defendant in an unrelated adversary
Case:18-04122-MCF13 Doc#:78 Filed:04/17/20 Entered:04/17/20 01:27:00                        Desc: Main
                           Document Page 2 of 2



 proceeding because Caraballo – a licensed attorney – directed her mechanic’s client to retain the

 Debtor’s vehicle, post-petition, in order to extort post-petition payments from the Debtor in

 violation of the automatic stay. While it is understandable that Caraballo would seek refuge from

 the consequences of her tortious actions; that does not bestow Caraballo with “party-in-interest”

 status in the present case. Caraballo’s false and self-serving claims must be rejected.

        4.      As noted, Caraballo lacks party-in-interest status in this case for her to be heard by

 the Honorable Court. As such, her opposition to the Debtor’s Motion for Reconsideration should

 be stricken. In the alternative, and for the reasons fully set-forth at Docket #-77, Caraballo’s

 Opposition should be denied.

        WHEREFORE, the Debtor respectfully requests that Caraballo’s Opposition be stricken

 from the record, or in the alternative, that Caraballo’s Opposition be summarily denied.

         CERTIFICATE OF SERVICE: I hereby certify that on this same date, I electronically
 filed the above document with the Clerk of the Court using the CM/ECF system, which will send
 notification, upon information and belief, of such filing to the following: THE UNITED STATES
 TRUSTEE and to all CM/ECF participants.

        RESPECTFULLY SUBMITTED.

        In San Juan, Puerto Rico this 17th day of April, 2020.

                                                      THE BATISTA LAW GROUP, PSC.
                                                      P.O. Box 191059
                                                      San Juan, PR. 00919
                                                      Telephone: (787) 620-2856
                                                      Facsimile: (787) 777-1589
                                                      E-mail: jeb@batistasanchez.com
                                                      Counsel for Debtor

                                                      /s/ Jesus E. Batista Sanchez, Esq.
                                                      Jesus E. Batista Sanchez, USDC # 227014
